  Case 20-41227          Doc 38   Filed 07/16/20 Entered 07/16/20 10:58:10       Desc Main
                                    Document     Page 1 of 3



                    IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               SHERMAN DIVISION

IN RE:                                         §
                                               §          CASE NO. 20-41227
ROYAL TRANSPORT EXPRESS, LLC,                  §
                                               §
                                               §          CHAPTER 11
         Debtor.                               §

          MOTION FOR APPROVAL OF AGREED STIPULATION BETWEEN
               THE DEBTOR AND CITY OF WYLIE PURSUANT TO
             FEDERAL RULE OF BANKRUPTCY PROCEDURE 4001(D)

                          14-DAY NEGATIVE NOTICE – LBR 4001(a)

         Your rights may be affected by the relief sought in this pleading. You
         should read this pleading carefully and discuss it with your attorney, if you
         have one in this bankruptcy case. If you oppose the relief sought by this
         pleading, you must file a written objection, explaining the factual and/or
         legal basis for opposing the relief.

         No hearing will be conducted on this Motion unless a written objection is
         filed with the Clerk of the United States Bankruptcy Court and served upon
         the party filing this pleading WITHIN FOURTEEN (14) DAYS FROM THE
         DATE OF SERVICE shown in the certificate of service unless the Court
         shortens or extends the time for filing such objection. If no objection is
         timely served and filed, this pleading shall be deemed to be unopposed, and
         the Court may enter an order granting the relief sought. If an objection is
         filed and served in a timely manner, the Court will thereafter set a hearing
         with appropriate notice. If you fail to appear at the hearing, your objection
         may be stricken. The Court reserves the right to set a hearing on any
         matter.

       TO THE HONORABLE UNITED STATES BANKRUPTCY JUDGE:

       The City of Wylie, creditor and party-in-interest, comes before the Court seeking

approval of the Agreed Stipulation between the Debtor and the City of Wylie pursuant to Federal

Rule of Bankruptcy Procedure 4001(d). In support thereof, the City of Wylie respectfully

represents as follows:
    Case 20-41227      Doc 38     Filed 07/16/20 Entered 07/16/20 10:58:10            Desc Main
                                    Document     Page 2 of 3



        1.     This Court has jurisdiction over this matter pursuant to 28 U.S.C. Sections 157

and 1334. This is a core proceeding pursuant to 28 U.S.C. Sections 157(b)(2)(G). Venue is

proper in this Court pursuant to 28 U.S.C. Section 1409.

        2.     On May 26, 2020, the Debtor filed a voluntary petition for relief pursuant to

chapter 11 of title 11 of the United States Code.

        3.     The City of Wylie timely filed a proof of claim for unpaid ad valorem business

personal property taxes for tax years 2019 and 2020 assessed against the Debtor’s property

located in its jurisdiction. The City of Wylie’s pre-petition claim amounts to $6,268.37 in the

aggregate.1 The City of Wylie asserts that it holds unavoidable, perfected, first priority liens

against the Debtor’s business personal property now owned and hereafter acquired.               The

Debtor’s business personal property includes, but is not limited to, all of the Debtor’s furniture,

fixtures, machinery, equipment, inventory, and other tangible business personal property

pursuant to sections 32.01 and 32.05 of the Texas Tax Code and 11 U.S.C. Section 362(b)(18).

        4.     The Debtor and the City of Wylie have entered into a stipulation in order to

provide the city with relief from the automatic stay commensurate with the relief that has been

granted to or will be granted to any other secured creditor who holds a lien against or security

interest in collateral to which the City of Wylie’s liens attach, so that it may protect its liens. A

true and correct copy of the stipulation is attached hereto as Exhibit “A.”

        5.     The stipulation provides that in the event the automatic stay and other stays,

restraints or injunctions existing by operation of law or otherwise restricting repossession or

foreclosure have been removed or are removed as to any secured creditor with a lien against or


1
       The amount of ad valorem property taxes owed for tax year 2020 is an estimated amount,
which is calculated using the base amount of ad valorem property taxes owed for tax year 2019.
The actual amount owed for tax year 2020 will be determined in October 2020 pursuant to Texas
law.

Motion to Approve 4001(d) Agreement                                                            Page 2
  Case 20-41227        Doc 38     Filed 07/16/20 Entered 07/16/20 10:58:10             Desc Main
                                    Document     Page 3 of 3



security interest in collateral to which the City of Wylie’s liens attach, the city shall receive the

same relief.

       WHEREFORE, PREMISES CONSIDERED, the City of Wylie requests that the Court

grant the motion and grant it such other and further relief to which it may be justly entitled.

       Dated: July 16, 2020.

                                                      Respectfully submitted,

                                                      Linebarger Goggan Blair & Sampson, LLP
                                                      2777 N Stemmons Fwy, Suite 1000
                                                      Dallas, TX 75207
                                                      Ph. No. (214) 880-0089
                                                      Fax No. (469) 221-5003
                                                      laurie.spindler@lgbs.com

                                              By:     /s/Laurie A. Spindler__________________
                                                      Laurie A. Spindler
                                                      SBN 24028720

                                                      ATTORNEYS FOR CITY OF WYLIE

                                  CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a true and correct copy of the foregoing was served
via electronic mail through the Court’s electronic case filing system or U.S. Mail, First Class,
Postage Pre-Paid on the 16th day of July 2020 upon Royal Transport Express, LLC, 429 Royal
Oak, Murphy, TX 75094; via email upon Eric Liepins, email: eric@ealpc.com; Marcus Salitore,
email: marc.f.salitore@usdoj.com; Ammar Ddabhoy, email: adadabhoy@wongfleming.com;
Aaron B. Gottlieb, email:           agottlieb@mcglinchey.com; Timothy W. O’Neal, email:
Timothy.W.O’Neal@usdoj.gov; Linda Reece, email: lreece@pbfcm.com; Michael Ridulfo,
email: mridulfo@krcl.com; Joshua P. Searcy, email: Josh@searcyfirm.com; Chad Timmons,
email: ctimmons@abernathy-law.com; Stephen G. Wilcox, email: kraudry@wilcoxllaw.com
and upon the attached service list.


                                                      /s/ Laurie A. Spindler_________________
                                                      Laurie A. Spindler




Motion to Approve 4001(d) Agreement                                                               Page 3
